Title: Circular Letter to the Governors, 29 May 1805
From: Madison, James
To: the Governors


Sir
Department of State, May 29th, 1805.
The President having thought proper, that, among other duties enjoined on the marshals, in executing certain provisions in the act of Congress, “for the more effectual preservation of peace in the ports and harbours of the United States, and in the waters under their jurisdiction,” they should be guided by your counsel with respect to a necessity of using the force for which they are authorised by the law to apply, I have the honor to enclose a copy of the directions which the President has given to the marshal of the district of Virginia and to communicate the request of the President, that you will be pleased, in the cases which may be stated to you by the marshal of that district, to signify to him your opinion thereon, and where that may approve the employment of a military force, to promote his prompt and effectual attainment of the same. I have the honor to be, With great respect, Your Excellency’s Most obedient servant,
James Madison
